PREFERRED STOCK REDEMPTION AGREEMENT
 
THIS PREFERRED STOCK REDEMPTION AGREEMENT (this “Agreement”), dated as of
February 27, 2009, is made by and among Paradigm Holdings, Inc., a Wyoming
corporation (the “Company”), Semper Finance, Inc., a Delaware corporation, and
USA Asset Acquisition Corp. (each a “Stockholder,” and, collectively, the
“Stockholders”).
 
WHEREAS, Hale Capital Partners, LP and EREF PARA LLC (collectively, the
“Investors”) and the Company propose to enter into a Preferred Stock Purchase
Agreement dated as of February 27, 2009 (as the same may be amended or
supplemented, the “Purchase Agreement”) providing for the purchase by the
Investors of shares of Series A-1 Senior Preferred Stock, $0.01 par value per
share, of the Company (the “Series A-1 Preferred Stock”) and certain series of
warrants (the “Warrants”) to purchase Common Stock, $0.01 par value per share,
of the Company (the “Common Stock”) (the transactions contemplated by the
Purchase Agreement, including without limitation the issuance of securities
thereunder and the amendment or amendment and restatement of the Company’s
Articles of Incorporation, the “Transactions”);
 
WHEREAS, each Stockholder is the record and beneficial owner of such number of
shares of Series A Preferred Stock of the Company (the “Series A Preferred
Stock”) set forth opposite such Stockholder’s name on Schedule I hereto (such
shares of Series A Preferred Stock, the “Shares”).
 
WHEREAS, the Stockholders have agreed with the Company to sell the Series A
Preferred Stock held by them for the Purchase Price (as defined below).
 
WHEREAS, as a condition to the execution and delivery of the Purchase Agreement,
the Investors have requested that the Stockholders enter into this Agreement;
and
 
WHEREAS, the Stockholders believe that the execution, delivery and performance
of the Purchase Agreement and the consummation of the Transactions is in the
best interests of the Company and its shareholders.
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, the Stockholders agree as follows:
 
1.     Sale of Series A Preferred Stock.  At the closing of the Transactions,
each Stockholder agrees to sell all Shares held by such Stockholder for the
consideration set forth opposite such Stockholder’s name on Schedule I hereto
(the “Purchase Price”).  At the closing of the Transactions, each Stockholder
shall deliver all share certificates evidencing all of said Stockholder’s Shares
to the Company and shall execute a stock power separate from the certificate
transferring the Stockholder’s Shares to the Company and the Company shall
deliver to each Stockholder the Purchase Price for such Stockholder’s Shares.
 
2.     Representations and Warranties of the Stockholders.  Each Stockholder
hereby, severally and not jointly, represents and warrants to the Company as
follows:

 
 

--------------------------------------------------------------------------------

 
 
(a)  Authority.  The Stockholder has all requisite power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by the Stockholder.  This Agreement has been duly executed and
delivered by the Stockholder and, assuming this Agreement constitutes a valid
and binding obligation of the other parties hereto, constitutes a valid and
binding obligation of the Stockholder enforceable against the Stockholder in
accordance with its terms.  Neither the execution, delivery or performance of
this Agreement by the Stockholder nor the consummation by the Stockholder of the
transactions contemplated hereby will (i) require any filing with, or permit,
authorization, consent or approval of, any federal, state, local or municipal
foreign or other government or subdivision, branch, department or agency thereof
or any governmental or quasi-governmental authority of any nature, including any
court or other tribunal, (a “Governmental Entity”), or (ii) violate any
judgment, order, writ, preliminary or permanent injunction or decree or any
statute, law, ordinance, rule or regulation of any Governmental Entity
applicable to the Stockholder or any of the Stockholder’s properties or assets,
including the Stockholder’s Shares.
 
(b) The Shares.  Subject to the terms of this Agreement, the Series A Preferred
Stock and the certificates representing such Shares are now held by such
Stockholder, or by a nominee or custodian for the benefit of such
Stockholder.  The Stockholder has good and marketable title to such Shares, free
and clear of any Liens, proxies, voting trusts or agreements, understandings or
arrangements, except for any such Liens or proxies arising hereunder.  The
Stockholder owns of record or beneficially no Series A Preferred Stock other
than the Shares as set forth on Schedule I hereto.
 
(c)  Purchase Agreement.  Each Stockholder understands and acknowledges that the
Investors are entering into the Purchase Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement.
 
(d)  Information. Each Stockholder has had an opportunity to ask questions of,
and receive answers from, the officers of the Company concerning the
Transactions and the Company’s business, management and financial affairs, which
questions were answered to its satisfaction.  Each Stockholder believes that it
has received all the information such Stockholder considers necessary or
appropriate for deciding whether to sell the Shares.  Each Stockholder
acknowledges that it is relying solely on its own counsel and not on any
statements or representations of the Company or its agents for legal advice with
respect to the sale of the Shares.
 
3.     Further Assurances.  Each Stockholder will, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
transfers, assignments, endorsements, consents and other instruments as the
Company or the Investors may reasonably request for the purpose of effectively
carrying out the transactions contemplated by this Agreement.

 
2

--------------------------------------------------------------------------------

 

4.     Termination.  This Agreement, and all rights and obligations of the
parties hereunder, shall terminate upon the termination of the Purchase
Agreement prior to the closing of the Transactions.  Notwithstanding the
foregoing, this Agreement shall terminate and have no further force or effect if
the closing of the sale of Series A-1 Preferred Stock and Warrants to the
Investors pursuant to the Purchase Agreement is not consummated on or before
March 1, 2009.
 
5.     Release.
 
(a)  Definitions.  For purposes of this Section 5, “RELEASORS” means each of the
Stockholders and all related corporations, partnerships, affiliates,
subsidiaries, parents, entities, successors and assigns and their past and
present directors, officers, shareholders, members, partners, contractors,
agents, attorneys and/or employees.  For purposes of this Section 5, “RELEASED
PARTIES” means the Company and all of its related corporations, partnerships,
affiliates, subsidiaries, parents, entities, successors and assigns and their
past and present directors, officers, shareholders, members, partners,
contractors, agents, attorneys and/or employees.
 
(b)  RELEASORS unconditionally and irrevocably release the RELEASED PARTIES from
all known or unknown claims, debts, liabilities, breaches of contract,
compensation, claims for profits, claims for expenses, demands, damages,
actions, causes of action, or suits of any kind or nature whatsoever, if any,
that the RELEASORS presently have or could have, with respect to the Shares
including, but not limited to, all losses, debts, liabilities, breaches, claims
and causes of action based on breach of contract, accounting, misrepresentation,
fraud, conflicts of interest, tortious interference, breach of fiduciary duties,
demands, costs, loss of services, expenses, compensation, contribution,
attorneys’ fees, and all compensatory, consequential, liquidated, special and
punitive damages.  RELEASORS acknowledge that RELEASED PARTIES have relied on
the representations and promises in this Agreement and in this
release (described herein in Section 5) in agreeing to the repurchase of the
Shares. RELEASORS understand that RELEASORS are releasing any and all claims
that may ever arise with respect to the Shares that RELEASORS may not know about
as of the date of execution of this Agreement.
 
(c)  Each Stockholder acknowledges and agrees that the waiver of such
Stockholder’s claims is knowing and voluntary and that this waiver is a part of
this Agreement, which has been written in a manner calculated to be, and which
is, understood by such Stockholder.
 
6.      General.
 
(a)  Counterparts.  This Agreement may be executed in two (2) or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 
3

--------------------------------------------------------------------------------

 

(b)  Entire Agreement.  Each party hereby acknowledges that no other party or
any other person or entity has made any promises, warranties, understandings or
representations whatsoever, express or implied, not contained in this Agreement
and acknowledges that it has not executed this Agreement in reliance upon any
such promises, representations, understandings or warranties not contained
herein and that this Agreement supersedes all prior agreements and
understandings between the parties with respect thereto.  This Agreement is not
intended to confer upon any person other than the parties hereto any rights or
remedies hereunder.
 
(c)   Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Maryland without regard to any
applicable conflicts of law.
 
(d)  Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(e)  Notices.  All notices and other communications required or permitted
hereunder shall be in writing.  Notices shall be delivered personally, via
recognized overnight courier (such as Federal Express, DHL or Airborne Express)
or via certified or registered mail.  Notices may be delivered via facsimile or
e-mail, provided that by no later than two days thereafter such notice is
confirmed in writing and sent via one of the methods described in the previous
sentence.  Notices shall be addressed to the address of each Stockholder as is
set forth on the books and records of the Company, or at such other address or
facsimile number as such Stockholder shall have furnished in writing to the
other parties hereto.  All notices shall be effective upon receipt.
 
(f)   Severability  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the greatest extent
possible to carry out the intentions of the parties hereto.
 
(g)  Delays or Omissions.  No delay or omission to exercise  any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such nonbreaching or nondefaulting party nor shall it be construed to
be a waiver of any such breach or default, or an acquiescence therein, or of or
in any similar breach or default thereafter occurring; nor shall any waiver of
any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.
 
(h)  Facsimile Signatures.  Any signature page delivered by a fax machine shall
be binding to the same extent as an original signature page, with regard to any
agreement subject to the terms hereof or any amendment thereto.

 
4

--------------------------------------------------------------------------------

 

(i)   Amendment and Waiver.  This Agreement may be amended by the parties hereto
by execution of an instrument in writing signed by the Company and on behalf of
the Stockholders holding a majority of Shares held by all of the
Stockholders.  Any such amendment signed by the Stockholders holding a majority
of Shares held by all of the Stockholders shall bind all of the
Stockholders.  Any action, extension or waiver by any party of any provision
hereto shall be valid only if set forth in an instrument in writing signed by
the Company and on behalf of Stockholders holding a majority of Shares held by
all of the Stockholders.
 
(j)   Enforcement.  The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in a court of the United
States.  This being in addition to any other remedy to which they are entitled
at law or in equity.  In addition, each of the parties hereto waives any right
to trial by jury with respect to any claim or proceeding related to or arising
out of this Agreement or any of the transactions contemplated hereby.
 
[Signature page follows.]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party hereto has signed this Agreement as of the date
first written above.
 
COMPANY:
 
PARADIGM HOLDINGS, INC.
 
By:
/s/Peter LaMontagne
Name:  Peter LaMontagne
Title:  President and Chief Executive Officer
   
STOCKHOLDERS:
 
SEMPER FINANCE, INC., a Delaware
corporation
   
By:
/s/Francis X. Ryan
   
Name:
Francis X. Ryan
   
Title:
President
   
USA ASSET ACQUISITION CORP.
   
By:
/s/Francis X. Ryan
   
Name:  
Francis X. Ryan
   
Title:
President

 
Signature Page to Redemption Agreement
 

--------------------------------------------------------------------------------

 


Schedule I


Stockholder
 
Series A Preferred Stock
 
Purchase Price
 
Semper Finance, Inc.
 
50 shares*
  $ 55,583.34  
USA Asset Acquisition Corp.
 
50 shares**
  $ 55,583.34  
Total
 
100 shares
  $ 111,166.68  



*Shares registered in the name of SEMPER FINANCE INC OF DELEWARE but the owner
of these shares is Semper Finance, Inc.
**Shares registered in the name of USA ASSET ACQUISITION CORP INC but the owner
of these shares is USA Asset Acquisition Corp.

 

--------------------------------------------------------------------------------

 